Citation Nr: 1444453	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-21 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression with pseudo-dementia and memory loss / cognitive impairment (also claimed as anxiety and depression or as nervous condition with tic in neck).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to May 1975.  This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in September 2013 and January 2014, when the issue remaining on appeal was remanded for additional development.

The claim of service connection for a psychiatric disability has involved a contention that such a disability involves a nervous tic or twitch of the neck (essentially arising from the same claim that gave rise to the psychiatric issue currently on appeal).  As was discussed by the Board in greater detail in the September 2013 remand (and again in the January 2014 remand), the Board has determined that a claim of service connection for a disability of the neck (other than as a manifestation of nervous/psychiatric or mental health disability) remains pending and has not been initially adjudicated by the agency of original jurisdiction (AOJ).  The neck disability issue was recognized by the RO in a September 2009 rating decision that deferred adjudication of the matter, and it does not appear to have been subsequently adjudicated.  Therefore, the Board does not have jurisdiction over such claim.  In September 2013 and January 2014, the Board referred the claim to the AOJ for appropriate action.  There still remains no indication that the RO has acted upon the referral, and the claim of service connection for a disability of the neck (other than as a manifestation of psychiatric or mental health disability) is again referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As the Veteran's claim of service connection for a neck disability (including chronic strain or diagnosed cervical spine osteophytes) is being referred to the AOJ for initial adjudication (for the third time), the Board must defer final adjudication of the psychiatric disorder service connection claim because the Board has determined that it appears to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As discussed in the Board's prior decisions/remands in this appeal, it appears that the AOJ has recognized that evidence in this case raises a theory of entitlement to service connection for psychiatric disability as secondary to physical disabilities.  Consequently, determinations on pending claims of service connection for painful physical disabilities may impact on the outcome of the psychiatric claim.  A July 2011 statement of the case (SOC) found that "VA treatment reports show you currently have a diagnosis of major depression with mood disorder due to general medical condition.  A June 2010 VA psychiatric treatment report notes that the Veteran was "struggling with day to day symptoms of depression as he contends with daily pain/etc."  (The Board has confirmed the content of the June 2010 VA record in its own review of the evidentiary record.)

Several of the Veteran's service connection claims for physical disabilities were previously part of this appeal to the Board (including claims involving the thoracolumbar spine, left knee/leg disability, pes planus, and pseudofolliculitis barbae); those issues previously on appeal have been resolved by the Board's prior September 2013 and January 2014 decisions.  However, both the September 2013 and January 2014 Board decisions noted that the Veteran's contentions and the evidentiary record raised an additional claim of entitlement to service connection for a painful neck disability (other than nervous/psychiatric manifestations) that had not been properly adjudicated in the first instance by the AOJ.

The September 2009 VA examination report indicates that the Veteran reported ("per vet") that "while in service he suffered from neck and low back pain," and that the neck (and back) symptoms had become "Progressively worse" since service.  The VA examiner noted pain in the "low aspect of neck" that is "constant," a "dull ache," and "severe."  The diagnosis was "Osteophytes on endplates at C2-3 per imaging" characterized (together with back disability) as causing "Significant Effects" upon occupational functioning and "Severe" impairment of daily activities.

As discussed in the September 2013 Board decision, the Veteran has directed the Board's attention to the fact that his service treatment records document several instances of problems with neck spasms, neck twitching, etc; these in-service problems are not clearly limited to potential mental health or nervous concerns, and the Veteran's VA medical records indicate that he may have a diagnosis of a chronic neck disability.  The information regarding a claimed neck disability is significant to the psychiatric disability issue on appeal because the Veteran has diagnoses of current psychiatric disability with medical indications that such may be etiologically linked to (caused or aggravated by) various medical problems and pain.  The October 2013 VA psychiatric examination report describes that "Recent records indicate this veteran's mood and cognitive disorders are related to his medical conditions...."  The June 2010 VA psychiatric treatment report notes that the Veteran was "struggling with day to day symptoms of depression as he contends with daily pain/etc."  A May 2009 VA psychiatric evaluation describes that the Veteran had been reportedly "diagnosed with major depression due to his many chronic medical conditions."

Although there are other indications of record suggesting that the Veteran's psychiatric disability may be associated with his HIV, or a CVA, or to family issues, the psychiatric issue must be considered inextricably intertwined with the neck issue if the outcome of the still-pending neck service connection claim could affect the outcome of the psychiatric claim.  The Board finds that if service connection were to be established for the Veteran's claimed chronic neck disability, such a determination could affect the adjudication of the psychiatric claim because the evidentiary record currently includes multiple suggestions that some VA mental health professionals believe that the Veteran's psychiatric pathology may be "related to" or "due to his many chronic medical conditions" and "daily pain."  If a claimed neck disability is ultimately determined to be service-connected, the above-discussed VA examination and evaluation reports reasonably raise a theory secondary service connection for a psychiatric disability (as to (caused or aggravated by) chronic neck disability.

The Board is unable to make a determination at this time that an award of service connection for a chronic neck disability could not affect the outcome of the psychiatric claim.  The Board notes that the September 2009 VA examination report shows a cervical spine diagnosis and notes the Veteran's account of severe related pain impairing all of his activities.  The Board also observes that the Veteran has discussed his neck in connection with his psychiatric claim in his testimony of record.  Although the Board regrets additional delay prior to final appellate review of the single issue remaining on appeal (four other service connection claims in this appeal were resolved by the Board's previous decisions), the pending claim of service connection for neck disability (twice referred to the RO for adjudication) makes it necessary to defer final appellate review of the psychiatric disability claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should adjudicate the inextricably intertwined issue of service connection for a neck disability (to include chronic strain and diagnosed osteophytes of the cervical spine).  The AOJ should undertake all necessary development to determine whether it is at least as likely as not that the Veteran's claimed neck disability is etiologically linked to his military service.  The Veteran should be advised of the determination, and also advised that any adverse determination is not before the Board, and will only be before the Board if he timely files a notice of disagreement and a substantive appeal after an SOC is issued.

2.  The AOJ should then readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

